Citation Nr: 1756084	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability originally claimed as medial meniscus tear of the left knee, status-post partial medial meniscectomy, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded the claim for additional development.  The case now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran is seeking service connection for a left knee disability.  Specifically, the Veteran contends that his current left knee disability is related to an in-service incident in which he fell off of a ladder.  Alternately, the Veteran contends that his current left knee disability was caused or aggravated by his service-connected low back disability.

In this regard, the Board acknowledges that the evidence of record includes a private medical opinion from Dr. Thomas Harrington (Dr. Harrington) dated September 2016 which states that the Veteran's left knee disability should be considered service-related as its onset was during the time of his service.  However, Dr. Harrington did not provide a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

The evidence of record otherwise includes a February 2016 VA examination report in which the examiner opined that the Veteran's left knee disability is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's STRs are silent as to any complaints of chronic knee pain or suspected meniscal injury while on active duty and the Veteran had been in a physically demanding job as a postal worker for five years prior to his first knee surgery.  The examiner further opined that the Veteran's left knee disability is less likely than not caused by his service-connected spinal degenerative disc disease and/or sciatica.  The examiner reasoned that there is no medical nexus between spinal degenerative disc disease and/or sciatica causing knee osteoarthritis.  However, the February 2016 examination was remanded in July 2017 because the examiner did not address aggravation.

Pursuant to the July 2017 remand, a VA addendum opinion dated in August 2017 was associated with the claims file.  The August 2017 VA examiner opined that it is less likely than not that the Veteran's left knee disability was aggravated beyond its natural progression by his service-connected low back disability.  The examiner reasoned that the Veteran had been in a physically demanding job as a postal worker for five years prior to his first knee surgery in 1992 and there is no documentation to substantiate that the Veteran's back condition had aggravated his left knee beyond natural progression or had anything to do with his 1992 meniscal tear.  The August 2017 opinion addressed the various lay statements of record and a March 2009 private nexus opinion from Dr. Mark B. Kerner (Dr. Kerner) in reaching his conclusion.  However, the August 2017 VA examiner did not address the private nexus opinion from Dr. Harrington.  Therefore, the Board finds the August 2017 VA examiner opinion inadequate in this regard, and an additional VA addendum opinion addressing this opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of her relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the file to the August 2017 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If an examination is deemed necessary to answer the question presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner. Following review of the file, and the remand, the examiner is asked to provide an addendum opinion addressing whether the September 2016 private opinion from Dr. Harrington changes the opinion that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness; and was not caused by, or aggravated beyond normal progression by the service-connected low disability.  The examiner should explain why or why not.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




